Citation Nr: 1816260	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-45 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to September 21, 2010; an increased disability rating in excess of 30 percent from September 21, 2010; an increased disability rating in excess of 40 percent from December 12, 2015; and an increased disability rating in excess of 50 percent from July 5, 2017.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

These claims were previously before the Board in May 2017 and were remanded for additional development.  


FINDINGS OF FACT

1.  For the period prior to September 21, 2010, the Veteran's hearing impairment resulted in no worse than a Level III designation for the right ear and a Level III designation for the left ear.  

2.  For the period from September 21, 2010, the Veteran's hearing impairment resulted in no worse than a Level VI designation for the right ear and a Level VII designation for the left ear.  

3.  For the period from December 12, 2015, the Veteran's hearing impairment resulted in no worse than a Level VIII designation for the right ear and a Level VII designation for the left ear.  

4.  For the period from July 5, 2017, the Veteran's hearing impairment resulted in no worse than Level VIII designations for the right and left ears.  

5.  From April 19, 2013, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to September 21, 2010, the criteria for a compensable rating for bilateral hearing loss have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  For the period from September 21, 2010, the criteria for an increased rating for bilateral hearing loss in excess of 30 have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

3.  For the period from December 12, 2015, the criteria for an increased rating for bilateral hearing loss in excess of 40 have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

4.  For the period from July 5, 2017, the criteria for an increased rating for bilateral hearing loss in excess of 50 have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

5.  The criteria for a finding of TDIU have been met from April 19, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Hearing Loss

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  38 C.F.R. § 4.85.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  

The record contains multiple audiology reports.  In a December 2008 VA examination, the Veteran reported difficulties with hearing on the phone and hearing his alarm clock.  Speech recognition was 90 percent in the right ear and 90 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
40
55
70
80
61
LEFT
40
45
65
75
85
68

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear.  Application of these designations to Table VII results in a noncompensable rating.  The exceptional hearing pattern criteria are not met. 

In a September 2010 VA examination, the Veteran reported that he could not hear without hearing aids.  Speech recognition was 72 percent in the right ear and 64 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
40
70
70
80
65
LEFT
30
45
65
70
90
68

Applying the values above to Table VI results in a Level V Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear.  Application of these designations to Table VII results in a 30 percent rating.  The exceptional hearing pattern criteria are not met. 

In a February 2013 VA examination, the Veteran reported that he was unable to understand speech in crowds.  Speech recognition was 82 percent in the right ear and 76 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
45
55
70
75
80
70
LEFT
50
65
75
75
90
76

Applying the values above to Table VI results in a Level IV Roman numeral designation for the right ear and a Level V Roman numeral designation for the left ear; application of these designations to Table VII results in a 10 percent rating.  The exceptional hearing pattern criteria are met.  Under Table VIA, a Level VI Roman numeral designation is warranted for both ears, which warrants a 30 percent rating under Table VII.  

In a December 2015 VA examination, speech recognition was 56 percent in the right ear and 60 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
55
65
80
80
95
80
LEFT
50
70
80
80
95
81

Applying the values above to Table VI results in a Level VIII Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear; application of these designations to Table VII results in a 40 percent rating.  The exceptional hearing pattern criteria are met.  Under Table VIA, a Level VII Roman numeral designation is warranted for both ears, which warrants a 40 percent rating under Table VII.  

In a July 2017 VA examination, the Veteran reported that hearing loss made him a loner and caused trouble with communication.  Speech recognition was 76 percent in the right ear and 74 percent in the left ear.  On examination, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
65
70
85
90
95
85
LEFT
60
75
85
85
100
86.25

Applying the values above to Table VI results in a Level V Roman numeral designation for the right ear and a Level VII Roman numeral designation for the left ear; application of these designations to Table VII results in a 30 percent rating.  Of note, the exceptional hearing pattern criteria are met.  Under Table VIA, a Level VIII Roman numeral designation is warranted for both ears, which warrants a 50 percent rating under Table VII.  

The Board finds that the VA examiners sufficiently noted the effects the Veteran's hearing impairment had on his activities, to include difficulty hearing with background noise and difficulty understanding conversations.  The Board also notes that VA treatment records are replete for complaints of hearing loss and use of hearing aids.

Having reviewed the record, the Board finds that the criteria for a compensable disability rating prior to September 21, 2010, an increased disability rating in excess of 30 percent from September 21, 2010, an increased disability rating in excess of 40 percent from December 12, 2015, and an increased disability rating in excess of 50 percent from July 5, 2017 are not met.  

For the period prior to September 21, 2010, the Veteran's hearing impairment has resulted in no worse than a Level III designation for the right ear and a Level III designation for the left ear; these designations result in a noncompensable rating.  For the period from September 21, 2010, the Veteran's hearing impairment has resulted in no worse than a Level VI designation for the right ear and a Level VII designation for the left ear; these designations result in a rating of no greater than 30 percent.  For the period from December 12, 2015, the Veteran's hearing impairment has resulted in no worse than a Level VIII designation for the right ear and a Level VII designation for the left ear; these designations result in a rating of no greater than 40 percent.  For the period from July 5, 2017, the Veteran's hearing impairment has resulted in no worse than Level VIII designations for the right and left ears, which warrants a rating of no greater than 50 percent.  

As the criteria for increased ratings have not been met, the hearing loss claim must be denied.  

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; disabilities affecting a single body system; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining entitlement to TDIU, neither the Veteran's non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).  

Service connection was in effect for: posttraumatic stress disorder at 70 percent from September 4, 2008; bilateral hearing loss at a noncompensable rating from February 12, 1990, at 30 percent rating from September 21, 2010, at 40 percent rating from December 12, 2015, and at 50 percent from July 5, 2017; and tinnitus at 10 percent disabling from September 4, 2008.  The Veteran's combined evaluation was 70 percent from September 4, 2008; 80 percent from September 21, 2010; and 90 percent from July 5, 2017.  The schedular criteria for TDIU have been met because the Veteran had a single disability rated at 60 percent or more during the appeal period.  

Turning to the merits of the claim, the Board finds that the weight of the evidence demonstrates that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

The Veteran reported that his job history primarily involved work as a truck driver, that his last full-time job ended August 16, 2012, and that he completed 3 years of high school.  See February 2013 VA Form 21-8940.  

A January 2016 VA Form 21-4192 from a previous employer indicates that the Veteran worked as a tractor trailer driver for approximately 7 years, until July 6, 2013.  The employer reported that the Veteran's income was $14,714.16 in the 12 months preceding his last date of employment.  The Veteran's income exceeded the poverty threshold for 2013, which is $12,119 for one individual.  However, the employer also noted that the Veteran lost approximately 3 months during the last 12 months of employment due to disability, from April 19, 2013 until he retired on July 6, 2013.  In light of this, the Board finds that the Veteran has been unable to maintain substantially gainful employment since April 19, 2013.

The record contains medical evidence indicating that the Veteran's service-connected disabilities impact his ability to function in a work setting.  In September 2010, a VA examiner noted that the Veteran's PTSD-related social isolation was severe and was likely exacerbated by his hearing impairment.  In February 2013, a VA examiner noted that the Veteran was able to maintain employment as a truck driver for many years because of the solitary environment; that the Veteran appeared to have retired from his job due to hearing loss and forgetfulness, but not PTSD; that the Veteran would likely experience difficulties with employability due to PTSD, and that if he were to gain employment again, it would have to be in areas where he could work in solitude.  In July 2017, a VA examiner stated that as a result of hearing loss, it would be unsafe for the Veteran to function as a truck driver with his degree of hearing loss; that the Veteran would have difficulty communicating with other drivers on the radio; that even with hearing aids he may not hear emergency vehicles and sirens; and that he would have difficulty communicating with others if there is any noise.  Another VA examiner noted that as a result of PTSD, it would be very difficult for the Veteran to work around others, and possibly dangerous to others.  

The record also contains the Veteran's reports of difficulty with maintaining employment.  In April 2011, the Veteran reported that he had been late to work multiple times because he could not hear his alarm.  In February 2013, the Veteran reported that he quit his last job in August 2012 due to drowsiness related to PTSD medications while driving, occasional forgetfulness while driving, and difficulty understanding company names and addresses on the phone.  In a February 2013 VA examination, the Veteran reported that he could not understand his supervisors, with and without hearing aids.  During the March 2017 hearing, the Veteran testified that he had difficulty with understanding conversations and that he previously was unable to pass a urine drug test due to his PTSD medications.  

Based on a review of the evidence, and taking into consideration the Veteran's level of education, work experience, and resulting impairment from his service-connected disabilities, the Board finds that the Veteran was unable to obtain or retain substantially gainful employment from April 19, 2013, the date that he became too disabled to work.  His highest level of education consists of a few years of high school and his work history primarily consists of truck driving.  As noted above, his hearing loss and PTSD directly affect his ability to continue working as a truck driver.  Additionally, examiners have determined that he would have difficulty working with other people.  

Resolving all doubt in favor of the Veteran, the Board concludes that the disability picture presented by the evidence of record establishes that the Veteran has been unable to obtain or retain substantially gainful employment.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a compensable disability rating for bilateral hearing loss prior to September 21, 2010; an increased disability rating in excess of 30 percent from September 21, 2010; an increased disability rating in excess of 40 percent from December 12, 2015; and an increased disability rating in excess of 50 percent from July 5, 2017 is denied. 

Entitlement to TDIU due to service-connected disabilities is granted from April 19, 2013, subject to the laws and regulations applicable to the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


